DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-11 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Henderson US 1,361,154.
Henderson discloses: 
Claim 1, A roller gear cam mechanism comprising: a cam that is capable of rotating on a cam axis line (figure 1 unnumbered worm), and has a screw shape including a cam rib (unnumbered thread) and a cam groove (unnumbered groove); a rotating member (unnumbered worm wheel) that is capable of rotating on a rotating member axis line vertical to the cam axis line; and multiple bearings (C, D, G) that are arranged along an outer circumferential direction of the rotating member, and are capable of being in rolling contact with the cam rib (see figure 1), wherein each of the bearings includes a shaft member and 
Claim 7, wherein the radius of curvature of the arc shape of the outer ring portion and the radius of curvature of the arc shape of the cam rib are determined in association with each other (see curved fitting shape of both),    Regarding the recitation “based on at least one of a preload given between each of the bearings and the cam rib, an applied load given between each of the bearings and the cam rib while the roller gear cam mechanism is operated, and an unbalanced load given by the outer ring portion moving in a direction of the center axis line”, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
Claim 9, wherein the outer ring portion and the cam rib can be in line contact (the device is capable of this function, also the phrase “can be” is interpreted as not requiring this feature), and the radius of curvature of the arc shape of the outer ring portion and the radius of curvature of the arc shape of the cam rib are determined in association with each other so that an applied load is equally received at the contact portion of the cam rib (the matching convex and concave curves are considered to equalize and loading).
Claim 10, wherein each of the bearings is a roller follower or a cam follower (the bearings are cam followers in that they follow the track of the thread).
Claim 11, wherein each of the bearings is a rolling contact bearing or a sliding contact bearing (the bearings roll relative to the cam thread and therefore considered to be “rolling contact bearings” as claimed).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson US 1,361,154 in view of Akira JP 2009185826.
Henderson discloses a worm wheel utilizing bearing rollers for teeth for driving a worm wheel.  Henderson does not disclose a pair of flange portions configured to hold an inner side portion of the outer ring portion between the flange portions, a gap is provided between each of the pair of flange portions and the inner side portion of the outer ring portion, and the radius of curvature of the arc shape of the outer ring portion and the radius of curvature of the arc shape of the cam rib are determined in association with each other so that the outer ring portion does not move for a width of the gap or more in the direction of the center axis line when each of the bearings is in contact with the cam rib.  Akira teaches a pair of flange portions (11 or 29, 12) configured to hold an inner side portion of an outer ring portion (6) between the flange portions, a gap is provided between each of the pair of flange portions and the inner side portion of the outer ring portion (see gap between 13 and 11 and between 13 and 29), and the radius of curvature of the arc shape of the outer ring portion and the radius of curvature of the arc shape of the cam rib are determined in association with each other so that the outer ring portion does not move for a width of the gap or more in the direction of the center axis line when each of the bearings is in contact with the cam rib (as modified the device is capable of this function).  Because both Henderson and Akira teach a worm wheel utilizing bearing rollers for teeth for teeth for driving a worm wheel, it would .
Allowable Subject Matter

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/             Primary Examiner, Art Unit 3658